DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “coupled to an electrode” is vague as it is unclear if this means one electrode or several different electrodes.  It is suggested to use “is configured to be coupled to a separate different electrode…”.  In line 5, “a common reference voltage” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is meant to be positively recited, it is suggested to first claim the reference voltage before it is used in a connection.  It is noted that the dependent claims, e.g. claims 6 and 8, further reference and is connected to the common reference voltage and therefore it is suggested to positively recite the voltage in claim 1.
Similarly, claim 11 has these problems.

In claim 2, “each electrode node” is vague.  It is suggested to use “each of the electrode nodes”.   In line 2, “an electrode” is vague.  Similarly, claim 12 has this problem. 
In claim 4, “is selectable” is vague and makes the claim incomplete for omitting an element to perform the selection.  It is unclear what element(s) are making the control circuitry “selectable” and if this requires an actual programming of the control circuitry to make it perform this function or if it only requires the capability of the control circuitry to perform this function.   
In claim 5, “wherein each switch comprises…a variable resistance” is vague.  The switch is a separate element set forth in claim 1 and it is unclear how it is a variable resistance and whether there are two elements or just one element.  In addition, the specification discloses the use of two separate elements—a switch and a variable resistor (e.g. paragraph 41 of the specification).  In line 1, “each switch” is vague as the switches have been previously recited in claim 1.  Similarly, in line 3, “each variable resistance” is vague.  In addition, it is unclear if there is one variable resistance or a separate variable resistance for each switch. Similarly, claim 14 has this problem.
Similarly, in claim 6, “each switch” and “a variable resistance” are vague.  Similarly, claim 15 has this problem. 
In claim 7, “a stimulation program” is inferentially included and makes the claim incomplete for omitting an element to provide the program.  If the selection is “based on” the program, then some element should first set forth the program.  Similarly, claim 16 has this problem. 
In claim 11, line 8, “control circuitry configurable…” is vague.  It is unclear if this means any programmable circuitry or if the control circuitry must be programmed/configured to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-11, 13, and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Parramon et al (8369963).  Parramon discloses the plurality of electrode nodes (e.g. figure 8a, ecathode, eanode, etc.) with a plurality of switches (e.g. figure 8a, 314, 316, etc.) with stimulation circuitry (e.g. figure 8a, DAC, etc.) and control circuitry (e.g. col. 11, lines 5-10, etc., necessarily requiring a stimulation program to control the circuitry to provide the stimulation, col. 6, lines 5-18, etc.) that is selectable in two modes of closing all the switches 314 and 316 after the stimulation pulse or only the switches associated with the pulse (e.g. col. 10, lines 30-35, etc.).  For claims 4 and 11, the control circuitry is capable of being “configurable” or “selectable” to close all the switches 314 and 316 during and between stimulation pulses since the memory is programmable for the control circuitry and capable of allowing the control circuitry to close the switches at those times.  Parramon also discloses the common voltage as the battery (e.g. figure 8a, etc.) the use of a case electrode (e.g. figure 8a, 320, etc.) and that the electrodes can be located on a lead (e.g. col. 9, lines 37-47, etc.). 
Claims 11, 13-15 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Berger (6633780).  Berger discloses the electrode/nodes (e.g. figures 4 and 5, element 29 or wires 35, etc.) with switches (e.g. figures 4 and 5, element 39, etc.), common reference voltage (e.g. figures 4 and 5, line 37, etc.) variable resistors (e.g. figures 4 and 5, element 61, etc.) with stimulation circuitry (e.g. figures 4 and 5, element 41) and control circuitry (e.g. CPU, col. 6, liens 27-50, etc.) that is capable of meeting the functional use recitation set forth in claim 11 of being “configurable…” since the CPU can be programmed to close all of the switches during and between the stimulation pulses.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al (2010/0268309) in view of Parramon et al (2008/0097529).
Parramon 309 discloses the plurality of electrode nodes (e.g. figure 8b, El, E2, etc.) with stimulation circuitry (e.g. figure 8b, DACs, etc.) and with a plurality of switches (e.g. figure 8b, 66a, 66b, etc.) that are controlled in reference to the 2008/0097529 application (e.g. paras. 12, 39, etc.) where the system contains decoupling capacitors between the nodes and switches (e.g. figure 8b, 42, 44, etc.).  Parramon 309 also discloses the common voltage as the battery (e.g. figure 8b, etc.) the use of a case electrode (e.g. figure 8b, etc.) and that the electrodes can be located on a lead (e.g. figure 6, etc.).  Parramon 309 does not include how the switches are controlled by control circuitry to have the first and second modes, using a control program, where (for claims 4 and 11) the control circuitry is capable of being “configurable” or “selectable” to close all the switches 66 during and between stimulation pulses since the memory is programmable for the control circuitry and capable of allowing the control circuitry to close the switches at those times since Parramon 529 is not specifically “incorporated by reference” in the Parramon 309 application.  Parramon 529 specifically shows these features in figure 4, paras. 36, 37, 41, 61 of the memory, stimulation program, microcontroller, and opening and closing of the switches to allow the system to remove/recover any stored charge left on the capacitors or patient’s tissue.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Parramon 309, with how the switches are controlled by control circuitry to have the first and second modes, using a control program, where (for claims 4 and 11) the control circuitry is capable of being “configurable” or “selectable” to close all the switches 66 during and between stimulation pulses since the memory is programmable for the control circuitry and capable of allowing the control circuitry to close the switches at those times, as taught by Parramon 529, since it would provide the predictable results of allowing the system to remove/recover any stored charge left on the capacitors or patient’s tissue and allowing the system to be programmable to allow different stimulation and recovery phases of the device and method. 

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al (2010/0268309) in view of Parramon et al (2008/0097529) [i.e. modified Parramon 309] in view of Berger (6633780), or unpatentable over Parramon et al (8369963) in view of Berger (6633780).
Modified Parramon 309 or Parramon 963 discloses the claimed invention except for the variable resistor serially connected to one of the switches between the electrode nodes and voltage and being controlled by the control circuitry to select the resistance.  Berger (e.g. figures 4, 5, col. 6, lines 34-50, etc.) teaches that is it known to have a variable resistor serially connected to the switches between the electrode nodes and common voltage and being controlled by the control circuitry to select the resistance to allow the device to modify the current through the device and shunting of current between electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the modified Parramon 309 or Parramon 963, with a variable resistor serially connected to the switches between the electrode nodes and common voltage and being controlled by the control circuitry to select the resistance, as taught by Berger, since it would provide the predictable results of allowing the device to modify the current/current density through the device and/or shunting of current between electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/17/21